DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communications filed on May 13, 2022 and May 18, 2022. Election of claims 15-20, on May 13, 2022, in response to restriction election requirement, is acknowledged and entered. Amendments to claim 15, and cancellation of claims 1-14 and 20, on May 18, 2022, has been entered. Claims 15-19 are pending in this application. The Allowable Subject matter is discussed below. 

Allowable Subject Matter

2.	Claims 15-19 are allowed. 
3.	The following is an examiner’s statement of reasons for indication of patent eligibility under 35 USC 101: 
	The limitations in claim 15 of “An apparatus comprising: an ingest module operative on a first side of a de-coupling boundary, the ingest module comprising: a web integration service; a normalizing module configured to transform data signals from the web integration service into a normalized data set; an outflow module operative on a second side of the de-coupling boundary, the outflow module comprising: an indexing module configured to transform outputs of the normalizing module into a search index, the indexing module operative asynchronously from the normalizing module and the web integration service across the de-coupling boundary; an outflow engine dynamically configurable from the second side of the de-coupling boundary to filter outputs of the search index without signaling across the de-coupling boundary; wherein a push notification is applied across the decoupling boundary to trigger the indexing module to update the search index based on anchor tags in the normalized data set; a processor; and 	a volatile memory media storing instructions that, when executed by the processor, cause the processor to perform operations comprising: operating the ingest module to retrieve historical financial transaction from a prior day over a network by way of an application programming interface from a one or more of a financial institution for each cash account of the company, an enterprise resource planning (ERP) system, user-generated content; determining a relationship between historical financial transactions and a cash flow stream for a specific part of a company defined by a forecast model, the forecast model comprising one or more cash flow streams, each cash flow stream comprising one or more factors; predicting one or more future cash flows for the one or more cash flow streams defined by the forecast model by applying the relationship; generating a cash forecast for a predefined future time period based on a direct method of financial cash flow process using the one or more future cash flows; operating the outflow engine responsive to a web application to generate and present the direct method generated cash forecast according to the anchor tags; and wherein in response to a daily change in one or more of historical financial transactions, ERP system financial data, and user-generated content, the apparatus is configured to display a revised direct method generated cash forecast” are limitations, which when considered as an ordered combination, are indicative of integration into a practical application. 
	For these reasons, claim 15 is deemed patent eligible under 35 USC 101. Dependent claims 16-19 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
4.	The following is an examiner’s statement of reasons for allowance over prior art: 
	The closest prior art of record (Yaplee et al. US Pub. 2017/0053344 A1 in view of Whelan, Keith  US Patent 8676689 B1) fails to suggest the limitations of “an ingest module operative on a first side of a de-coupling boundary, the ingest module comprising: a web integration service; a normalizing module configured to transform data signals from the web integration service into a normalized data set; an outflow module operative on a second side of the de-coupling boundary, the outflow module comprising: 	an indexing module configured to transform outputs of the normalizing module into a search index, the indexing module operative asynchronously from the normalizing module and the web integration service across the de-coupling boundary; an outflow engine dynamically configurable from the second side of the de-coupling boundary to filter outputs of the search index without signaling across the de-coupling boundary; wherein a push notification is applied across the decoupling boundary to trigger the indexing module to update the search index based on anchor tags in the normalized data set; and …. operations comprising: predicting one or more future cash flows for the one or more cash flow streams defined by the forecast model by applying the relationship; operating the outflow engine responsive to a web application to generate and present the direct method generated cash forecast according to the anchor tags; and wherein in response to a daily change in one or more of historical financial transactions, ERP system financial data, and user-generated content, the apparatus is configured to display a revised direct method generated cash forecast”. For these reasons, claim 15 is deemed allowable over prior art. Dependent claims 16-19 are deemed allowable by virtue of dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	(a) Katz et al. (US Pub. 2022/0147895 A1) discloses a system and method for automated data forecasting including the operations of retrieving historical account activity, constructing a training data set that includes the historical inflow data, the historical outflow data, and known forecast information from the historical account activity. The operations further include generating a combined prediction model configured to forecast future inflow activity and future outflow activity. The operations further include receiving current inflow activity, current outflow activity, and current balance information for a user. The operations further include generating a predicted account balance by forecasting, by the prediction model, a future inflow and a future outflow and constructing the predicted account balance based on the future inflow, the future outflow, and the current balance information.
	(b) Joliveau, Edouard (US Pub. 2021/0142399 A1) discloses a method and apparatus for improving the management of cash and liquidity of an organization utilizing a plurality of currency accounts is described. The improvements optimize the interest earnings for the cash balances in each currency account, and minimizes the expenses related to funding the currency accounts. Machine learning techniques are incorporated to forecast payments, receipts, interest rates and currency exchange rates, and then cash is transferred or borrowed or loaned to fund the payments and utilize available cash. 
	 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner, 
Art Unit 3695 

May 22, 2022